Citation Nr: 1412238	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-23 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disability, to include the left knee and the left ankle.

2.  Entitlement to service connection for a left leg disability, to include the left knee and the left ankle.

3.  Entitlement to service connection for a right leg disability, excluding residuals of a right ankle fracture.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2010 (for the initial rating for PTSD) and April 2011 (for the service connection claims) of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  

The Board notes that the Veteran, as a lay person, filed claims for service connection for bilateral leg disabilities.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for each lower extremity, and as a different legal theory may apply, the Board has therefore stated the issues as set forth on the first page of this decision.  

Along this vein, the Board notes that the Veteran is already service connected for residuals of a right ankle fracture.  The Board understands the Veteran is claiming a disability for the right leg separate and distinct from his right ankle fracture disability and has listed the issue as set forth on the first page of this decision.

As discussed below, the RO previously denied claims for service connection for the left knee and the left ankle in a rating decision dated in February 1981.  The Veteran never appealed that rating decision.  By operation of law, the unappealed rating decision became final (hereinafter also referred to as finality).  38 U.S.C.A. § 7105.  On the current claim for service connection, the RO never addressed whether to reopen the claim and adjudicate the claim on the merits.  Where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.

The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the left knee and the left ankle are parts of the left leg, the Board has determined that service connection for a left leg disability was finally adjudicated in February 1981.  For this reason, the Board has styled the claim for a left leg disability to reflect that finality had attached to the previous rating decision.  Inasmuch as the Board finds herein that new and material evidence has been received to reopen a claim for service connection for a left leg disability, to include the left knee and left ankle, the Veteran is not prejudiced by the Board's consideration of the new and material evidence issue in the first instance.

Finally, the Board notes that a rating decision in June 2012 denied entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  The file contains a letter from the RO dated in May 2013 acknowledging that the Veteran has expressed disagreement with that decision.  Although there is no indication that the RO has issued a statement of the case, see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board notes that the TDIU issue is already before the Board as part of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).

The issues of service connection for a left leg disability, service connection for a right leg disability, service connection for a low back disability, an initial rating higher than 50 percent for PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision dated in February 1981, the RO originally denied service connection for a left knee disability and for a left ankle disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the February 1981 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate a claim for service connection for a left leg disability, to include the left knee and left ankle, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1981 rating decision which denied service connection for a left knee disability and a left ankle disability is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the February 1981 RO denial to reopen a claim of entitlement to service connection for a left leg disability, to include the left knee and left ankle.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen a claim for service connection for a left leg disability, to include the left ankle and the left knee, is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Reopening the Claim for Service Connection for a Left Leg Disability

The record establishes that service connection for a left knee disability and a left ankle disability was denied in a rating decision dated in February 1981.  The RO denied claims of service connection for a left knee disability and service connection for a left ankle disability on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in February 1981.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the February 1981 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his claim for service connection for a left leg disability occurred in February 1981 when the Veteran filed a claim for service connection for a bilateral leg disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a left leg disability involving the left knee and left ankle in February 1981 because there was no evidence of a current chronic disability.  Since the prior final rating decision in February 1981, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

The evidence reveals that in service, the Veteran was injured when a two and a half ton truck tipped over.  The Veteran was treated for a right ankle fracture although complaints of the left knee were noted.  The Veteran states he was a passenger in the back of the truck travelling 45 miles per hour when it hit something and he was thrown from the truck, injuring his back and legs.  An October 1980 report by Dr. S. Ricard noted the Veteran's history in service with the truck accident and that he had injuries of the left ankle and knee with several recurrances of the injury since then.  

In October 2001, the Veteran was diagnosed with chronic low back pain with pain radiating into his thighs bilaterally.  

In November 2001, an EMG/NVS demonstrated mild bilateral L5 radiculopathy.

In a January 2009 VA mental health examination, the Veteran reported the truck hit a land mine and when he was thrown, he struck his head and injured his extremities.  

In February 2009, the Veteran submitted a statement stating the truck accident not only caused an undetected injury to his lumbar spine, but it also caused nerve damage to his legs and feet.

In an August 2010 VA examination, the Veteran complained of numbness in both legs and pain and weakness in the left hip.  The left ankle had pain, instability, stiffness, and weakness.  X-rays demonstrated bilateral calcaneal spurs in the ankles and bilateral degenerative changes in the hips.  The examiner diagnosed degenerative changes in the left hip and a left ankle strain.  The left knee was normal.  

To summarize the foregoing, the Veteran has submitted evidence of degenerative changes in his left hip, a left ankle strain, and neurological pain and numbness radiating from his back.  The Veteran has related the onset of all of his current disabilities of the left leg to the truck tip over injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current left leg disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as left hip degenerative changes and left ankle strain.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a left leg disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for service connection for a left leg disability is reopened, and to this extent the appeal is granted.


REMAND

Turning first to the claims for service connection for a low back disability, service connection for a right leg disability, and service connection for a left leg disability, the Board notes that there is documentation concerning the truck accident which occurred in January 1969.  The service treatment records document that the Veteran had a right ankle fracture and was treated with a cast.  He also had complaints about his left knee, but no further information regarding specifics of the complaints, i.e., pain, diagnosis, or treatment is contained in the records.  There are no notations about the back or any other part of the Veteran's right or left leg.  

There is, however, a document, entitled as a clinical records cover sheet, which indicates the Veteran was hospitalized for 6 days immediately after the truck rollover.  The records contain only outpatient treatment records.  There has not been any attempt to obtain any in-patient records and they may help establish his claims for service connection.  The Board has determined that the RO should attempt to locate documentation of any in-patient hospitalization relating to Veteran.  Accordingly, the RO should attempt to locate documentation relating to in-patient records from the 71st Evacuation Hospital (SMBL).  

The evidence in the file indicates the Veteran has begun receiving disability benefits from the Social Security Administration, apparently due to his physical disabilities, but the Veteran also suggests his PTSD disability also played a role.  Records from the Social Security Administration (SSA) are not on file, and thus neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file. 

The Board finds that records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

As to his claim for a higher rating for PTSD, his agent in an argument dated in September 2011, identified a recent mental health hospitalization at a private facility identified as Pine Rest Mental Health facility.  The Veteran should be asked to help identify the hospitalization and a request for the records should be made.  The Veteran has also indicated he was treated as far back as 1979 and 1981 at VA facilities in Allen Park, Michigan, Battle Creek Michigan, and Detroit, Michigan.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Although it appears that at least one attempt was made for the Battle Creek VAMC records, the Board has determined that another request should be made to the VAMC.  

While VA provided a VA examination for the service connection claims in August 2010, the examiner's opinion relied upon the lack of documentation in the service treatment records regarding the back and the lower legs with the exception of the right ankle fracture and complaints of the left knee.  As just noted, there may be additional records that may be relevant to a nexus opinion between any current low back and/or lower extremity disability and service.  Further, the examiner does not discuss the Veteran's lay testimony that he injured both legs and his back after the truck tipped over and that he has had symptoms since that time.  The Veteran is competent to describe symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For these reasons, the Board has determined that a new VA examination is needed.

Furthermore, a VA mental health examination is required to assist the Board before determining the proper rating for his service-connected PTSD.  The Veteran has been recently hospitalized, suggesting his disability has worsened.  In addition, the Veteran may have more than one mental health disability that may be service connected.  As noted above, the Veteran is service connected for PTSD.  Evidence in the file indicates the Veteran has also been diagnosed with bipolar disorder, a paranoia disorder, a schizophrenia disorder, and a panic disorder without agrophobia.  It therefore suggests the Veteran has several separate mental health disabilities.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether the Veteran has additional mental health disabilities, and if so, which ones are related to service.  The Board can then determine the rating for all service-connected mental health disorders based on all psychological symptoms and impairments, without differentiation, but without assigning evaluations for the same symptoms under more than one code.  See 38 C.F.R. §§ 4.14, 4.125.

As to the claim for total disability based upon individual unemployability (TDIU), the Board notes that such a claim would already be part of his claim for a higher rating for PTSD if, as he did in this instance, it was raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).

Since this matter must be remanded to determine the current level of severity of his PTSD disability, which the Veteran has claimed affects his employability, the Board finds that the Veteran's claim for entitlement to a TDIU is inextricably intertwined with the other issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Nevertheless, the Board has determined that the VA mental health examiner should also determine whether, after the foregoing development, his service-connected disabilities, but not in conjunction with any of his nonservice-connected disabilities or age, makes him unemployable for VA purposes.  Thus, the issue of entitlement to TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Centers in the Allen Park, Michigan, Battle Creek, Michigan, Grand Rapids, Michigan, and Detroit, Michigan VAMC and all associated outpatient clinics.  The RO is specifically requested to request not only electronic outpatient notes, but to contact the appropriate custodian of each facility to ascertain whether there are paper records that relate to the Veteran.  If the records are not found, no longer exist, or otherwise unavailable, a written negative reply is required and the Veteran notified in accordance with 38 C.F.R. § 3.159.  All attempts to obtain these records should be documented in the file.

2. Obtain from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability benefits. 

All efforts to obtain records must be documented.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Request from the proper Federal Custodian of Army records at the 71st Evacuation Hospital (SMBL), the National Personnel Records Center, the Veteran's service department, and any other appropriate source to include the National Archives and Records Administration, and the applicable service department for all hospital or in- patient records of the Veteran while he was stationed at Pleku, Vietnam in January 1969.

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

4.  Ask the Veteran either to submit or to provide the full and correct name and contact information and authorize VA to obtain the records of Pine Rest Mental Health facility and any other medical or mental health provider that has provided the Veteran with mental health care since the effective date of service connection.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained the RO should notify the Appellant of the records that could not be obtained, notify the Appellant of the steps taken to obtain the records, and notify the Appellant that she may submit any such records in his possession

5.  After the records development is completed, schedule the Veteran for a VA examination for the low back.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine whether the Veteran has a current disability of the low back, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current low back disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to specifically comment on the Veteran's description of the injury in service (e.g., the truck tipping over) regarding any back disability diagnosed as well as to address the Veteran's description of symptoms since service.

If the examiner determines that any back disability is related to service, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential non-service related causes of the current back disability, if so, identify the other potential causes for the symptoms of back after service as described by the Veteran, or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.

6.  After the records development is completed, provide the Veteran a VA examination for the legs.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.  

The examiner is asked to identify all diagnoses of the Veteran's legs, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's leg disability is related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is asked to specifically comment on the injury described by the Veteran where he was injured when a truck tipped over and he was thrown from the back injuring his lower back and legs.   

If the examiner determines that any leg disability is related to service, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential non-service related causes of the current leg disability, if so, identify the other potential causes for the symptoms of legs after service as described by the Veteran, or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.

7.  After all of the foregoing development is completed, the Veteran should be provided a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected PTSD and the Veteran's ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD and any other mental health disorder.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of the Veteran's PTSD should be reported in detail, and the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

The examiner is asked, if feasible, to reconcile Veteran's current service-connected PTSD diagnosis with the diagnoses of bipolar disorder, a paranoia disorder, a schizophrenia disorder, and a panic disorder without agrophobia that appear in the records, including whether the PTSD diagnosis represents a change in diagnosis, a progression of the Veteran's prior diagnoses, correction of an error, or the development of a new and separate condition.  See 38 C.F.R. § 4.125.

If the examiner determines that the Veteran has a separate diagnosis of bipolar disorder, a paranoia disorder, a schizophrenia disorder, a panic disorder without agrophobia, or something else, then the examiner should determine whether it is at least as likely as not (50 percent probability or more) the separately diagnosed disorder had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If the disorder is not related to service, is it at least as likely as not (50 percent probability or more) the disorder is aggravated by his service-connected PTSD.

The examiner is also asked to distinguish the symptoms that are associated with his service-connected PTSD, from symptoms attributable to other nonservice-connected psychiatric disabilities, to the extent possible. 

The examiner is asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, considered in combination, prevent him from securing or following a substantially gainful occupation. 

If the examiner concludes the Veteran can obtain and maintain a substantially gainful occupation, the examiner is asked to identify or describe this type of employment.  

When offering the opinion, the examiner is instructed to ignore the effects of age or any nonservice-connected disabilities.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


